Name: COMMISSION REGULATION (EEC) No 2569/93 of 17 September 1993 amending Regulation (EEC) No 1443/93 on transitional measures for the application of the arrangements for importing bananas into the Community in 1993
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product
 Date Published: nan

 18 . 9 . 93 Official Journal of the European Communities No L 235/29 COMMISSION REGULATION (EEC) No 2569/93 of 17 September 1993 amending Regulation (EEC) No 1443/93 on transitional measures for the application of the arrangements for importing bananas into the Community in 1993 1 . in Article 5 ( 1 ) '21 September 1993 is replaced by '28 September 1993'; 2. paragraph 3 is replaced by the following : '3 . Operators shall submit their application for licences to import under the tariff quota in the period 1 October to 31 December 1993 by 30 September 1993. By 1 October the competent authorities of the Member States shall notify the Commission of the quantities of bananas covered by import licence appli ­ cations in respect of each category defined in Article 2 of Regulation (EEC) No 1442/93 . Licences to import under the tariff quota in the period 1 October to 31 December 1993 shall be issued no later than 6 October 1993.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 404/93, of 13 February 1993, on the common organization of the market in bananas ('), and in particular Articles 20 and 30 thereof, Whereas according to Article 3 (2) of Commission Regu ­ lation (EEC) No 1443/93 (2), as last amended by Regula ­ tion (EEC) No 2396/93 (3), the competent authorities of the Member States have provided to the Commission data on operators' reference quantities ; Whereas in order to verify these data additional time is necessary ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, . HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 1443/93 is amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 September 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . O OJ No L 142, 12. 6 . 1993, p. 16 . 0 OJ No L 221 , 31 . 8 . 1993, p. 9 .